'.f

  AO 245B (Rev. 02/08/2019) Judgment in a CriITlinal Petty Case (Modified)                                                               Page I ofl   q
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                        v.                                      (For Offenses Cominitted On or After November 1, 1987)


                       Juan Carlos Angeles-Avila                                Case Number: 3:20-mj-20577




  REGISTRATION NO. 94981298

  THE DEFENDANT:
                                                                                                                  MAR 121020
      IZl pleaded guilty to count(s) J_l~o!'_f~C~o'.::m1p~la~i~n!_t-------------:-+-~;;~~~~~c~o~.u~R~Tf1NIA
      •   was found guilty to count( s)                                                    SOUTHERN DISTRICT OF CA DEPUTY
          after a plea ofnot guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                    Nature of Offense                                                            Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

      •   The defendant has been found not guilty on count(s)
                                                                             -------------------
      •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                ci~TIME SERVED                               D _ _ _ _ _ _ _ _ _ _ days

      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 12, 2020
                                                                              Date oflmposition of Sentence


  Received        fcA~
                DUSM
                                                                              :Jvlicfiae[J. Seng
                                                                              HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                       3:20-mj-20577
